UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NORTH CAROLINAE® !N OPEN COURT,
NO: 5:19-CR-328-1FL on_6/4
Peter A: Moore, Jr.,
US District Court

Eastern District of NC
UNITED STATES OF AMERICA )
) ORDER TO SURRENDER
v. )
)
MORRIS COOPER )

The defendant in the above-entitled action having been sentenced to the custody of the U.S. .
Bureau of Prisons and having requested in open court a postponement of the commencement of
the sentence heretofore imposed, it is now ORDERED:

The defendant, Morris Cooper, surrender to the U.S. Bureau of Prisons by reporting:
to the U.S. Marshal’s Office, Raleigh, NC, as directed;
to the U.S. Marshal’s Office, Raleigh, NC, by a.m./p.m. on

to the designated institution before a.m./p.m. on i

\ when otherwise notified by the Court or U.S. Marshal’s Service to report, but not
sooner than a .

As a condition of the defendant’s release, the defendant shall continue to report to the
Pretrial Services Office or, if under supervision of the U.S. Probation Office, to the office in the
manner and at such times as directed.

(o/ 4/208! aw.
DA’ SE W. FLANAGA
United States District Judge

ACKNOWLEDGMENT:

 

I acknowledge receipt of a copy of the foregoing Order and agree to report as directed therein. I
understand that if I fail to do so, I may be cited for Contempt of Court and if convicted of
Contempt may be punished by imprisonment or fine or both in addition to the sentence already

imposed in my case. vo

DEFENDANT ~ “

 
    
 

WITNESS BY:

 

. DEFENDANT’S ATTORNEY

Case 5:19-cr-00328-FL Document 98 Filed 06/09/21 Page 1 of 1
